Filed 2/1/17
                   CERTIFIED FOR PUBLICATION
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                    SECOND APPELLATE DISTRICT
                              DIVISION TWO


RONALD F.,                                   No. B267819

               Plaintiff and Appellant,      (Los Angeles County
                                             Super. Ct. BS147679)
       v.

DEPARTMENT OF
DEVELOPMENTAL SERVICES,

               Defendant and Respondent;

NORTH LOS ANGELES REGIONAL
CENTER,

        Real Party in Interest and
Respondent.




       APPEAL from a judgment of the Superior Court of
Los Angeles, Robert H. O’Brien, Judge. Affirmed.
       Barton, Klugman & Oetting and Thomas E. Beltran for
Petitioner and Appellant.
       No appearance for Defendant and Respondent.
       Fraser Watson & Croutch and Daniel K. Dik for Real Party
in Interest and Respondent.
      Appellant Ronald F. appeals the denial of his petition for
writ of administrative mandamus seeking to overturn the denial
of his claim for services under the Lanterman Developmental
Disabilities Services Act (Welf. & Inst. Code, § 4500 et seq.)
(Lanterman Act).1 The trial court denied the petition on the
ground that appellant’s claim was barred by the doctrine of res
judicata because his ineligibility for services had been previously
adjudicated in two prior proceedings. Appellant contends res
judicata does not apply because the court’s decision in Samantha
C. v. State Dept. of Developmental Services (2012) 207
Cal. App. 4th 71 (Samantha C.) and a 2003 amendment to the
Lanterman Act constitute an intervening change in the law or a
doctrinal change that precludes application of the doctrine. We
conclude that appellant’s claim is barred by the doctrine of res
judicata and affirm the judgment on that basis.
                          BACKGROUND
      Appellant was born in March 1970. In 1987, at the age of
17, he became a client of the Westside Regional Center (WRC).
Because WRC could not find a placement for him among its
available facilities, it placed appellant out of state in a special
education school in Texas. During appellant’s out-of-state
placement, his regional center file was inactivated.
      While in Texas, appellant sought to reactivate his file.
WRC reassessed him in December 1989, and in January 1990, an
interdisciplinary team determined that he was ineligible for
regional center services. Appellant did not appeal that decision
but instead submitted additional information to WRC in
__________________________________________________________
1     All further statutory references are to the Welfare and
Institutions Code.




                                      2
November 1991. In December 1991, WRC again found him
ineligible.
1993 judgment
      Appellant appealed the December 1991 decision finding
him ineligible for regional center services and was granted an
evidentiary hearing. In a March 1992 written decision of the
Office of Administrative Hearings, an administrative law judge
(ALJ) made detailed factual findings regarding appellant’s
condition. The ALJ found that appellant was not autistic or
mentally retarded, and that he did not suffer from cerebral palsy
or a seizure disorder. The ALJ further found that shortly after a
head injury appellant sustained in February 1985, appellant
began exhibiting provocative, schizophrenic, oppositional, and
destructive behaviors, including “acts of violence towards family
and others, property destruction, verbal threats, self-injury and
attempted suicide, paranoia, depression, lethargy, disorientation,
[and] olfactory hallucinations.” The ALJ determined that
appellant’s condition was not similar to or closely related to
mental retardation and did not require treatment similar to that
required by persons with mental retardation: “The evidence,
under careful review, describes claimant’s difficulties as
behavioral and impulse control. He requires a highly structured
behavioral-oriented residential brain injury rehabilitation
treatment. This is not similar to treatment provided to
individuals with mental retardation.”
      Appellant filed a petition for writ of administrative
mandamus, seeking to overturn the ALJ’s March 1992 decision
finding him ineligible for regional center benefits. In a statement
of decision and judgment entered on January 5, 1993, the
superior court found that the weight of the evidence supported




                                    3
the ALJ’s findings, including the finding that appellant did not
have an eligible condition for regional center services. Appellant
did not appeal the January 1993 judgment.
1998 administrative decision
      Appellant did nothing further until early 1996, when he
again applied for regional center benefits. After an informal
hearing, WRC denied benefits to appellant. Appellant again
appealed the denial of benefits. A four-day evidentiary hearing
was held between September 15, 1997, and May 6, 1998. During
the course of the hearing, the ALJ continued the matter in order
to allow WRC to have appellant tested for temporal lobe epilepsy
at UCLA. The testing resulted in a diagnosis of post-traumatic
epilepsy; however, the ALJ found that the results failed to
establish that appellant suffered from a substantially
handicapping seizure disorder before he reached the age of 18.
      At the conclusion of the hearing, the ALJ found that
appellant’s petition was barred by the doctrine of res judicata.
The ALJ also found, based on the additional evidence presented
at the hearing, that appellant factually did not qualify for
regional center services: “Even if the doctrine of res judicata had
not served as a complete bar to this action, Claimant still would
not have sustained his burden of proof with respect to eligibility
for regional center services. Based on the evidence reviewed by
[the ALJ in the 1992 proceeding], Claimant failed to meet the
eligibility requirements. His experts’ opinions and reports in the
instant matter only served as cumulative evidence and, if
anything, were less credible than they would otherwise have
been, had the experts’ testing been performed at the time
Claimant was under the age of 18, and therefore within the
chronological window for eligibility.” Appellant’s claim for




                                    4
benefits was again denied on July 14, 1998. Appellant did not
appeal the ALJ’s 1998 decision.
2015 judgment
      On September 27, 2012, appellant again applied for
regional center benefits, this time with the North Los Angeles
County Regional Center (NLACRC). NLACRC denied his
application, and appellant requested administrative review of the
NLACRC’s decision.
      NLACRC moved to dismiss the appeal on the ground that
appellant’s eligibility for regional center services had already
been litigated in two prior proceedings and that collateral
estoppel barred him from relitigating the issue. Appellant
opposed the motion to dismiss, arguing that the court’s decision
in Samantha C. effected an intervening change in the law or a
doctrinal change that precluded application of collateral estoppel.
Appellant argued that the Samantha C. court’s interpretation of
the term “treatment” in section 4512, subdivision (a) of the
Lanterman Act constituted a doctrinal change. NLACRC in turn
submitted a subsequent administrative decision, In re Terry C.
(Apr. 12, 2011) OAH No. 2010011014 (Terry C.) that criticized
Samantha C. as support for its argument that Samantha C. did
not effect a change in the law or a doctrinal change that would
preclude collateral estoppel. The ALJ ordered supplemental
briefing on Samantha C. and Terry C. and their impact on
appellant’s claim.
      At the conclusion of the hearing, the ALJ issued a decision
dated December 12, 2013, denying appellant’s claim for benefits
as barred by the doctrine of res judicata. The ALJ concluded that
appellant had not established that Samantha C. effected a
doctrinal change, as there was no indication that the court’s




                                     5
interpretation of the statutory language in that case had caused
any shift in the legal landscape.
      Appellant filed a petition for writ of administrative
mandamus appealing ALJ’s December 2013 decision. After
hearing argument from the parties, the trial court affirmed the
denial of regional center benefits on the ground that appellant’s
claim was barred by the doctrine of res judicata. Judgment was
entered against appellant on August 24, 2015. This appeal
followed.
                          DISCUSSION
I. Standard of review and general legal principles
      The instant case involves applicability of the doctrine of res
judicata, as well as interpretation and application of the
Lanterman Act, legal issues that we review de novo. (Jenkins v.
County of Riverside (2006) 138 Cal. App. 4th 593, 618.)
      With regard to issues of statutory interpretation, our
analysis begins by ascertaining the legislative intent underlying
the statute “so that we may adopt the construction that best
effectuates the purpose of the law. [Citation.]” (Hassan v. Mercy
American River Hospital (2003) 31 Cal. 4th 709, 715 (Hassan).)
We first examine the words of the statute as the best indication of
legislative intent. (Brinker Restaurant Corp. v. Superior Court
(2012) 53 Cal. 4th 1004, 1026.) Those words are given their
ordinary and usual meaning and are construed in their statutory
context. (Hassan, supra, at p. 715.) Judicial construction that
renders any part of the statute meaningless or inoperative should
be avoided. (Ibid.)
      If the language of the statute is clear, it is applied without
further inquiry. (Aleman v. AirTouch Cellular (2012) 209
Cal. App. 4th 556, 568.) If the language can be interpreted to have




                                     6
more than one reasonable meaning, a court may consider “‘a
variety of extrinsic aids, including the ostensible objects to be
achieved, the evils to be remedied, the legislative history, public
policy, contemporaneous administrative construction, and the
statutory scheme of which the statute is a part.’ [Citation.]” (Id.
at pp. 568-569.)
II. Res judicata
      A. Overview and purpose
      The doctrine of res judicata bars relitigation of a cause of
action resolved, or that could have been resolved in a prior
adjudicatory proceeding. (Hi-Desert Medical Center v. Douglas
(2015) 239 Cal. App. 4th 717, 733.)
      The threshold elements for res judicata are: “‘“(1) A claim
or issue raised in the present action is identical to a claim or
issue litigated in a prior proceeding; (2) the prior proceeding
resulted in a final judgment on the merits; and (3) the party
against whom the doctrine is being asserted was a party or in
privity with a party to the prior proceeding. [Citations.]”’
[Citation.]” (Boeken v. Philip Morris USA, Inc. (2010) 48 Cal. 4th
788, 797.)
      B. Effect of changes in law
      Res judicata does not apply when the proceeding in which
the doctrine is invoked involves different substantive law than
the previous proceeding. (California Hosp. Assn. v. Maxwell-Jolly
(2010) 188 Cal. App. 4th 559, 572.) “The law defines the issue in
the first action; thus, when the current claim of issue preclusion
involves different substantive law the second action does not
present the same issue as the first. [Citations.]” (Ibid.; see also
Huber v. Jackson (2009) 175 Cal. App. 4th 663, 677-678 [collateral
estoppel did not bar second action after new statute enacted and




                                     7
new case law addressing subject]; Powers v. Florsheim (1967) 256
Cal. App. 2d 223, 229-230 [collateral estoppel inapplicable when
statute under which defendants were prosecuted was changed].)
      C. Policy considerations
      Whether res judicata applies in a given case may also
depend on whether application of the doctrine is consistent with
underlying public policies. (Lucido v. Superior Court (1990) 51
Cal. 3d 335, 342-343.) “[T]he public policies underlying collateral
estoppel -- preservation of the integrity of the judicial system,
promotion of judicial economy, and protection of litigants from
harassment by vexatious litigation -- strongly influence whether
its application in a particular circumstance would be fair to the
parties and constitutes sound judicial policy. [Citation.]” (Id. at
p. 343.)
III. Lanterman Act
      A. Overview and purpose
      The Lanterman Act is a comprehensive statutory scheme to
provide treatment, services, and supports for persons with
developmental disabilities. (§ 4500, 4500.5, 4502, 4511.) The
term “‘[s]ervices and supports for persons with developmental
disabilities’” is broadly defined in section 4512, subdivision (b) to
include diagnosis, evaluation, treatment, care, special living
arrangements, physical, occupational, and speech therapy,
training, education, employment, and mental health services.
The Lanterman Act also accords persons with qualifying
developmental disabilities the right to receive treatment and
services at state expense. (§ 4502.)
      The Department of Developmental Services (DDS), a state
agency, is charged with implementing the statutory scheme. The
DDS, in turn, contracts with private nonprofit corporations to




                                       8
establish and operate a network of regional centers that are
responsible for determining eligibility, assessing needs, and
providing services to the developmentally disabled. (Association
for Retarded Citizens v. Department of Developmental Services
(1985) 38 Cal.3d. 384, 390.)
      B. Developmental disability and fifth category
eligibility
      To be eligible for services and treatment under the
Lanterman Act, a person must have a “developmental disability,”
defined in section 4512 as “a disability that originates before an
individual attains 18 years of age; continues, or can be expected
to continue, indefinitely; and constitutes a substantial disability
for that individual.” (§ 4512, subd. (a).) The statute identifies
five categories of disabling conditions that are eligible for
services: (1) intellectual disability,2 (2) cerebral palsy, (3)
epilepsy, (4) autism, and (5) “disabling conditions found to be
closely related to intellectual disability or to require treatment
similar to that required for individuals with intellectual
disability, but shall not include other handicapping conditions
that are solely physical in nature.” (Ibid.)
      Under the fifth category of disabling conditions specified in
section 4512, subdivision (a), a person may qualify for services in
two ways: (1) by having a disabling condition found to be “closely
related to” intellectual disability or mental retardation; or (2) by
having a disabling condition that requires “treatment similar to”
__________________________________________________________
2     The term “intellectual disability” was substituted for the
term “mental retardation” in an amendment to section 4512,
subdivision (a) that became effective on January 1, 2014. (Stats.
2013, ch. 289, § 3.)




                                      9
that required by persons with intellectual disability or mental
retardation. (§ 4512, subd. (a); Samantha C., supra, 185
Cal.App.4th at p. 1492.) Courts have observed that the statutory
terms “closely related to” and “treatment similar to” are general
and somewhat imprecise. (Samantha C., at p. 1484; Mason v.
Office of Admin. Hearings (2001) 89 Cal. App. 4th 1119, 1128
(Mason).) “‘However . . . “[w]here the language of a statute fails
to provide an objective standard by which conduct can be judged,
the required specificity may nonetheless be provided by the
common knowledge and understanding of the members of the
particular vocation or profession to which the statute applies.”. . .
[T]he Lanterman Act and implementing regulations clearly defer
to the expertise of the DDS and [regional center] professionals
and their determination as to whether an individual is
developmentally disabled. General, as well as specific guidelines
are provided in the Lanterman Act and regulations to assist such
[regional center] professionals in making this difficult, complex
determination. . . .’ [Citation.]”3 (Samantha C., supra, at p.
1484, quoting Mason, supra, at pp. 1128-1129.)
__________________________________________________________
3     Some of the available guidelines include the American
Psychiatric Association’s Diagnostic and Statistical Manual of
Mental Disorders, Fourth Edition, Text Revision (DSM-IV-TR)
(see Mason, supra, 89 Cal.App.4th at p. 1132) and guidelines
established by the Association of Regional Center Agencies
(ARCA), a trade association for regional centers. (Samantha C.,
supra, 185 Cal.App.4th at p. 1477.) The DSM-IV defines mental
retardation as a condition that exists when an individual has
both a subaverage IQ score (70 or below) and significant
impairment of adaptive or social functioning skills. (Mason, at p.
1132.) The ARCA guidelines state that when determining
whether a person requires treatment similar to that required by
persons with mental retardation, “‘the team should consider the




                                    10
      To be eligible for services under section 4512, subdivision
(a), a person must not only have a qualifying “developmental
disability,” that disability must also constitute a “substantial
disability for that individual.” (§ 4512, subd. (a).) The term
“substantial disability” is defined in subdivision (l) of section
4512, which was added by a 2003 amendment to the statute.
Subdivision (l) of section 4512 defines “substantial disability” as
“the existence of significant functional limitations in three or
more of the following areas of major life activity, as determined
by a regional center, and as appropriate to the age of the person:
[¶] (A) Self care. [¶] (B) Receptive and expressive language. [¶]
(C) Learning. [¶] (D) Mobility. [¶] (E) Self-direction. [¶] (F)
Capacity for independent living. [¶] (G) Economic self-
sufficiency.”
      In addition to having a condition that meets the foregoing
statutory requirements, a claimant seeking fifth category
eligibility under section 4512, cannot have a “handicapping
condition” that is “solely physical in nature.” (§ 4512, subd. (a).)
Implementing regulations promulgated by the DDS define in
greater detail the conditions that come within this exclusion. As
relevant here, the California Code of Regulations states that
“[t]hese conditions include congenital anomalies or conditions
acquired through disease, accident, or faulty development which
are not associated with a neurological impairment that results in
a need for treatment similar to that required for mental
retardation.” (Cal. Code Regs., tit. 17, § 54000, subd. (c)(3).)



nature of training and intervention that is most appropriate for
the individual who has global cognitive deficits.’” (Samantha C.,
at p. 1477.)




                                     11
      Appellant contends res judicata does not bar the instant
action because the 2003 amendment defining the term
“substantial disability” in section 4512, subdivision (l) and the
court’s decision in Samantha C. constitute changes in the law or
doctrinal changes subsequent to the 1993 and the 1998
adjudications that found him ineligible for regional center
services. As we discuss, neither the Samantha C. decision nor
the 2003 amendment to section 4512 bars application of res
judicata in this case.
IV. Samantha C.
      Samantha C. involved a claimant who was born two and
one-half months premature with a hypoxic birth injury causing
cognitive disabilities and adaptive functioning deficits.
(Samantha C., supra, 185 Cal.App.4th at p. 1470.) She was
found ineligible for regional center services because she did not
require treatment similar to that required for individuals with
mental retardation.4 (Id. at pp. 1494-1495.) The appellate court
reversed, finding the claimant eligible for services under the fifth
category of section 4512, subdivision (a), based on evidence that
persons with mental retardation and persons with fifth category
eligibility both need “many of the same kinds of treatment, such
as services providing help with cooking, public transportation,
money management, rehabilitative and vocational training,
independent living skills training, specialized teaching and skill

__________________________________________________________
4      Under the statute in effect at the time Samantha C. was
decided, section 4512, subdivision (a) defined fifth category
eligibility as a disabling condition found to be closely related to
mental retardation or to require treatment similar to that
required for individuals with mental retardation. (Samantha C.,
supra, 185 Cal.App.4th at pp. 1484-1485.)




                                    12
development approaches, and supported employment services.”
(Id. at p. 1493, italics added.)
      Appellant contends the court’s decision in Samantha C.
constitutes a change in the law that precludes application of res
judicata in this case. Specifically, appellant claims the
Samantha C. court’s interpretation of the term “treatment” for
purposes of fifth category eligibility determinations under section
4512, subdivision (a) is a doctrinal change that makes his current
eligibility determination materially different than in the prior
proceedings. We disagree with appellant’s characterization of
Samantha C. as a doctrinal change that would preclude
application of res judicata. We also conclude that the Samantha
C. court’s interpretation of the term “treatment” is inconsistent
with the plain language of the statute and for that reason we
decline to apply it here.
      A. Samantha C. did not change the legal landscape
      We disagree with appellant’s claim that the court’s decision
in Samantha C. was a doctrinal change that altered the legal
landscape for fifth category eligibility determinations under
section 4512. Samantha C. was not a decision by the California
Supreme Court but one rendered by the appellate court in
Division One of the Second Appellate District. (Samantha C.,
supra, 185 Cal. App. 4th 1462.) It is therefore not a decision that
is binding upon this court or any other appellate court. (Henry v.
Associated Indemnity Corp. (1990) 217 Cal. App. 3d 1405, 1416
[decisions of one appellate court have no stare decisis effect and
are not binding upon other appellate courts].)
      Appellant has cited no other appellate court decisions that
have adopted the Samantha C. court’s interpretation of
“treatment” for purposes of fifth category eligibility




                                    13
determinations under section 4512, subdivision (a). There is one
administrative decision, Terry C., of which the trial court took
judicial notice, in which the ALJ expressly refused to follow
Samantha C.
      B. The Samantha C. court’s interpretation conflicts
with the plain language of section 4512
      The court in Samantha C. found the claimant eligible for
regional center benefits because she required “treatment” similar
to that required by individuals with mental retardation. In
making this determination, the court conflated “treatment” as
used in section 4512, subdivision (a), with “services” for persons
with developmental disabilities, such as those listed in
subdivision (b) of the statute. For example, the court in
Samantha C. referred to evidence that “clients with mental
retardation and with fifth category eligibility both needed many
of the same kinds of treatment, such as services providing help
with cooking, public transportation, money management,
rehabilitative and vocational training, independent living skills
training, specialized teaching and skill development approaches,
and supported services” as well as “undisputed” testimony “that
Samantha needed all of these types of treatment.” (Samantha C.,
supra, 185 Cal.App.4th at p. 1493, italics added.)
      The Samantha C. court’s failure to distinguish between
“treatment” and “services” is inconsistent with the plain language
of the statute. Section 4512 defines a qualifying “developmental
disability” as a disabling condition that requires “treatment
similar to that required for individuals with an intellectual
disability.” (§ 4512, subd. (a), italics added.) The statutory
definition does not include disabling conditions requiring similar
services.




                                    14
      That the Legislature intended the term “treatment” to have
a different and narrower meaning than “services” is evident in
the statutory scheme as a whole. The term “services and
supports for persons with developmental disabilities” is broadly
defined in subdivision (b) of section 4512 to include those services
cited by the court in Samantha C., e.g., cooking, public
transportation, money management, and rehabilitative and
vocational training, and many others as well. (§ 4512, subd. (b);
Samantha C., supra, 185 Cal.App.4th at p. 1493.) “Treatment” is
listed as one of the services available under section 4512,
subdivision (b), indicating that it is narrower in meaning and
scope than “services and supports for persons with developmental
disabilities.”
      The term “treatment,” as distinct from “services” also
appears in section 4502, which accords persons with
developmental disabilities “[a] right to treatment and habilitation
services and supports in the least restrictive environment.
Treatment and habilitation services and supports should foster
the developmental potential of the person and be directed toward
the achievement of the most independent, productive, and normal
lives possible. Such services shall protect the personal liberty of
the individual and shall be provided with the least restrictive
conditions necessary to achieve the purposes of the treatment,
services, or supports.” (§ 4502, subd. (b)(1), italics added.) The
Lanterman Act thus distinguishes between “treatment” and
“services” as two different types of benefits available under the
statute.
      In Terry C., the administrative decision that refused to
apply Samantha C., the ALJ noted that fifth category eligibility
under section 4512, subdivision (a) must be based on a claimant’s




                                    15
need for “treatment” similar to that required by individuals with
mental retardation, but that “[t]he wide range of services and
supports listed under section 4512, subdivision (b), are not
specific to mental retardation. One would not need to suffer from
mental retardation, or any developmental disability, to benefit
from the broad array of services and supports provided by a
regional center to individuals with mental retardation.” The ALJ
further noted that “[i]n Samantha C., no attempt was made to
distinguish treatment under the Lanterman Act as a discrete
subset of the broader array of services potentially provided to
those seeking fifth category eligibility.”
      We agree that the Samantha C. court’s broad
interpretation of “treatment” is inconsistent with the language
and intent of section 4512. We decline to apply that
interpretation as the basis for allowing appellant to relitigate
issues that were previously adjudicated against him.
V. The 2003 amendment to section 4512
      Appellant contends the 2003 amendment to section 4512
defining the term “substantial disability,”5 together with the
Samantha C. decision, constitutes an intervening change in the
law that precludes application of res judicata in this case.
Appellant failed to establish that Samantha C. effected a
doctrinal change or change in the legal landscape that would
preclude application of res judicata. He offers no argument or

__________________________________________________________
5      Section 4512 subdivision (l) defines “substantial disability”
as “the existence of significant functional limitations” in three or
more of the following areas of major life activity: (1) self care; (2)
receptive and expressive language; (3) learning; (4) mobility; (5)
self-direction; (6) capacity for independent living; or (7) economic
self sufficiency.




                                     16
explanation -- independent of the Samantha C. court’s analysis --
as to how the 2003 amendment defining a “substantial disability”
makes the issues in the instant appeal different than those in the
prior proceedings in which he was determined to have no
qualifying developmental disability. As discussed, in order to be
eligible for services, a claimant must have a qualifying
“developmental disability” and that disability must also
constitute a “substantial disability.” (§ 4512, subd. (a).)
Appellant has failed to establish that section 4512, subdivision (l)
constitutes an intervening change in the law that would alter the
prior determinations that he has no qualifying “developmental
disability.”
VI. Public policy considerations
      “A predictable doctrine of res judicata benefits both the
parties and the courts because it ‘seeks to curtail multiple
litigation causing vexation and expense to the parties and wasted
effort and expense in judicial administration.’ [Citation.]”
(Mycogen Corp. v. Monsanto Co. (2002) 28 Cal. 4th 888, 897.)
Over the course of the past 25 years, appellant has been accorded
multiple opportunities and two evidentiary hearings in which to
litigate the issue of his eligibility for regional center services.
Public policy and the interest of the litigants themselves require
that there be an end to this litigation.




                                      17
                         DISPOSITION
      The judgment is affirmed. The parties shall each bear their
respective costs on appeal.
      CERTIFIED FOR PUBLICATION

                              ____________________________, J.
                              CHAVEZ

We concur:


__________________________, Acting P. J.
ASHMANN-GERST


__________________________, J.*
GOODMAN




____________________________________________________________
* Retired Judge of the Los Angeles Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                  18